Citation Nr: 1549555	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-43 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right hip.

2.  Entitlement to a rating in excess of 10 percent for DJD of the left hip.

3.  Entitlement to increased ratings for left knee DJD, currently assigned "staged" ratings of 0 percent prior to June 26, 2015 and 10 percent from that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from May 1952 to March 1956 and from March 1957 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 (granted service connection for right hip DJD and assigned a 10 percent rating, effective February 7, 2012) and September 2012 (continued a 10 percent rating for left hip DJD with left knee arthritis) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, the RO continued 10 percent ratings for left hip DJD, right hip DJD, and left knee DJD.  

The Board notes that the Veteran's left hip DJD and left knee disability were previously rated together as one disability under diagnostic code 5003 with a 10 percent evaluation.  This code allows for a single 10 percent evaluation when there is x-ray evidence of arthritis in multiple major joints that are otherwise noncompensable.  However, this provision cannot be applied if any other joints warrant a compensable evaluation.  Because the Veteran was subsequently assigned a 10 percent rating for right hip DJD, the left hip and left knee disability could no longer be rated together as one disability and are now separately rated.

By July 2015 supplemental statement of the case, the RO indicated that the Veteran was assigned a staged 10 percent rating, effective June 26, 2015, for left knee DJD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

The Veteran contends that his service-connected left hip, right hip, and left knee disabilities warrant higher ratings.  In pursuit of his appeal, the Veteran identified supportive evidence including treatment records from VAMC Fayetteville, North Carolina and the Fayetteville Community Based Outpatient Clinic in Hamlet, North Carolina.  A review of the record reflects that these records are not associated with the electronic claims file.  As such may be pertinent to the Veteran's claims, attempts to secure them should be made.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of any (and all) updated/outstanding clinical records of any VA and/or private treatment the Veteran has received regarding his hips and left knee, to specifically include treatment from the VAMC Fayetteville, North Carolina and from the Fayetteville Community Based Outpatient Clinic in Hamlet, North Carolina. 

2.  Thereafter, review the record and readjudicate the claims for increased ratings on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




